Citation Nr: 0722050	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
from May 6, 2005 to May 9, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had periods of active service, including verified 
service  from August 1967 to August 1970 and additional 
reported service from November 1970 May 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision by a Department of Veterans 
Affairs (VA) Medical Center in Martinsburg, West Virginia.  
It appears that VA approved payment to Fulton County Medical 
Center in McConnellsburg, VA for service on May 6, 2005; 
therefore, the claim currently before the Board is for 
payment of unauthorized medical expenses incurred in 
conjunction with treatment at Chambersburg Hospital from May 
6, 2005 to May 9, 2005.  

The veteran testified at a Board hearing in September 2006.  
A waiver for initial RO review of additionally submitted 
evidence was received in October 2006.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment at 
the Chambersburg Hospital in Chambersburg, PA from May 6, 
2005 to May 9, 2005.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided from May 6, 2005 to May 9, 2005 at the 
Chambersburg Hospital in Chambersburg, PA was not authorized 
prior to such treatment.  

3.  Service connection is not in effect for any of the 
veteran's disabilities.  

4.  The veteran has insurance coverage under a health plan 
contract (Medicare).  




CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided from May 6, 2005 to May 9, 2005 
have not been met. 38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. §§ 17.120, 17.121, 17.1000-17.1004 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a VCAA letter dated in May 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran prior to the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error as the May 2006 VCAA letter informed the appellant of 
the evidence needed to substantiate his claim and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   Since the Board concludes below that the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177.  The provisions of the Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part).

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center).

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment.

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment).

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.

See 38 C.F.R. § 17.1004 (2004).

The evidence indicates that the veteran received emergency 
care treatment at the Fulton County Medical Center's 
emergency room on May 6, 2005.  An August 2005 letter from 
the treating physician indicated that the veteran had a 
diagnosis of acute anterolateral myocardial infarction and 
was in need for immediate cardiac catheterization at the 
nearest facility which provided this procedure and therefore 
was transferred to Chambersburg Hospital.  The doctor 
indicated that it appeared that no cardiac catheterization 
was available at the VA Martinsburg medical facility and it 
was recommended that the veteran be sent to Washington, DC, 
which would require thrombylosis prior to being transferred.  
The examiner indicated that this was not in the veteran's 
best interest given the close proximity of Chambersburg 
catheterization laboratory with the ability to provide care 
while avoiding thrombylosis.  A note dated May 6, 2005 from 
the VA Martinsburg medical facility indicated that the 
veteran's private physician called the VA facility to page a 
VA cardiologist in Washington, DC, however the veteran 
decided to be transferred to Chambersburg to have the cardiac 
catheterization under his own insurance.  

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care of services under a health-plan contract, which includes 
an insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid or coverage 
provided by the Medicare program administered by the Social 
Security Administration.  See 38 U.S.C.A. § 1725(b)(3)(B) and 
(f)(2)(A)(B).

In this case, the veteran's spouse conceded in an August 2005 
statement that the veteran has medical coverage under 
Medicare.  The veteran's bills from Chambersburg Hospital and 
Fulton County Medical Center indicate the veteran is on 
Medicare.  Hence, the veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.

The Board sympathizes with the veteran's contentions.  
However, the veteran's claim of entitlement to reimbursement 
for medical expenses must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is bound 
by the laws and regulations governing VA benefits.


ORDER

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
from May 6, 2005 to May 9, 2005 is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


